DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/21/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim interpretation
The storage media used herein is interpreted as defined in applicant’s disclosure Paragraph [0045]. This Paragraph indicates that “ a computer readable storage medium is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6-9, 13-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US. Pub. No. 2020/0174842 A1, hereinafter Wang) in view of Rafey et al. (US. Pub. No. 2021/0089361 A1, hereinafter Rafey).
Regarding claim 1.
         Wang teaches a computer-implemented method for optimally grouping containers, the computer implemented method comprising: passively monitoring, by one or more processors, a set of parameters for a set of containers within a network (Wang teaches in Para. [0055] the smallest compute resource unit in Kubernetes is a “pod”, representing a group of one or more containers and the containers automatically managed (i.e., containers are dynamically monitored) and placed on the same server based on different reward modules (i.e., parameters). Also see Para. [0056]); 
         recording, by one or more processors, the set of parameters for each container of the set of containers (Wang teaches in Para. [0068] the reward of a certain type of containers' requests can be evaluated (i.e., recording) based on rewards (i.e., set of parameters) and admitted or placed container requests in the same category (i.e., containers are grouped)); and 
       determining, by one or more processors, whether a maximum value of the reward function is reached (Wang teaches in Para. [0049] determining by comparing the threshold values of the predefined reward function such as, the predefined reward threshold of Cloud 115 of FIG. 1. For example, the second job succeeded 9 times (i.e., a maximum of the reward function is reached) and failed once. The reward of the second job was determined as 0.9 so the second new job request was accepted for performance on Cloud 115); and
        updating, by one or more processors, a reward function based on the action (Wang teaches in Para. [0075] Fig. 7 shows that the Kubelet 722 identifies pod 724 is similar to incoming request 704 and communicates pod 724 operational status information to reward collection agent 740, including calculating a reward R 738 and Reward Collection Agent 740 computes the expected reward for incoming request 704, as well as updated expected rewards based on pod types, via algorithm 742, and updates the expected reward table of reward state database 744).
        Wang does not explicitly teach deploying, by one or more processors, a k-nearest neighbor neural network (KNN) to determine a first set of groupings of the set of containers based on the set of parameters; simulating, by one or more processors, the network having grouped containers based on the first set of groupings of the set of containers output by the KNN; simulating, by one or more processors, an action on the set of containers. 
      However, Rafey teaches a k-nearest neighbor neural network (KNN) to determine a first set of groupings of the set of containers based on the set of parameters (Rafey teaches in Para. [0050] the step 206 may comprise utilizing (i.e., deploy) a k nearest neighbor (KNN) machine learning algorithm to identify k software container profiles from a repository of software container profiles…, and profile weights closest to the given software container profile weight (note that the software containers are grouped together based on the weight (i.e., parameters)); 
        simulating, by one or more processors, the network having grouped containers based on the first set of groupings of the set of containers output by the KNN (Rafey teaches in Para. [0050] a central processing unit (CPU) resource utilization limit calculated (i.e., simulating) based on historical CPU resource utilization by instances of software containers and the set of resource management metric thresholds of the resource management plan for the given software containers and a set of container instances 308, including containers 310-1, 310-2, . . . 310-N collectively, containers 310 (i.e., the first set of groups of set of containers). Each of the containers 310 is assumed to comprise a set of container images that provide the code for at least one application 312 and its dependencies 314. and further teaches in Para. [0055] the software container instances 310 to predict an optimized resource management plan for each of the container instances 310 and further utilizes one or more machine learning algorithms such as a KNN machine learning algorithm (i.e., containers 310 having grouped containers based on the first set of grouping of the set of containers output by the KNN which are software containers satisfying the metric thresholds are a group));
         simulating, by one or more processors, an action on the set of containers (Rafey teaches in Para. [0050] a central processing unit (CPU) resource utilization limit calculated (i.e., simulating) based on historical CPU resource utilization by instances of software containers and in Para. [0061] the container orchestration engine 316 utilizes the code ranking data to calculate profile weights in step 404 and the container orchestration engine 316 performs various actions and further teaches in Para. [0075] the software code contained within the software containers (i.e. existing set of containers that the optimized resource management plans to allow or perform actions on the containers platform for example, at runtime to intelligently and dynamically regulate allocation, de-allocation and throttling of resources consumption by software containers in accordance with the functional importance of such software containers to the enterprise). 
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rafey by including a method of using KNN associated with the software containers and a method of using container orchestration engine to calculate (simulate) profile weights of the containers ([0050], [0055] and [0057]) into the reward (parameter) of a certain type of containers' evaluation (record) of Wang ([0049] and [0068]). One would have been motivated to do so allowing a container platform at runtime by performing optimized resource management plans to intelligently and dynamically regulate allocation, de-allocation and throttling of resources consumption by software containers in an efficient manner. 

Regarding claim 2. 
           Wang teaches responsive to determining that the maximum value of the reward function is reached, outputting, by one or more processors, a set of groupings of the set of containers that produced the maximum value of the reward function to a container orchestration system (Wang teaches in Para. [0049] and [0065] determining by comparing the threshold values of the predefined reward function such as, the second job succeeded 9 times (i.e., a maximum of the reward function is reached) and failed once and derive rewards from the operation status of accepted requests and use the value of such rewards to influence the admission process and an implementation of the reward based admission used for an open-source container orchestration platform, Kubernetes).
Regarding claim 6. 
               Wang in view of Rafey teaches recording, by one or more processors, execution times of the set of containers (Wang teaches in Para. [0068] and [0055] evaluating (i.e., recording) and the execution of containers and Rafey further teaches in Par. [0058] intervals (e.g., time-based such as once a day or once a week, event-based such as whenever a new container instance is started or when an existing container instance is stopped, etc.)); and 
        inputting, by one or more processors, the execution times of the set of containers into the KNN (Wang teaches in Para. [0055] the execution of containers and Rafey further teaches in Fig. 9 and Par. [0072] Fig. 9 shows historical resource utilization data 901 collected over a period of time 9 shows historical resource utilization data 901 collected over a period of time and validating samples of KNN machine learning algorithms).
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rafey by including a period of time and validating samples of KNN machine learning algorithms ([0072]) into the execution of containers of Wang ([0055]). One would have been motivated to do so in order to improve the container execution time in an efficient manner.  
Regarding claim 7. 
        Rafey further teaches receiving, by one or more processors, the first set of groupings of the set of containers output by the KNN (Rafey teaches in Para. [0050] and [0055] that the set of resource management metric thresholds of the resource management plan for the given software containers and a central processing unit (CPU) resource utilization limit calculated (i.e., simulated) based on historical CPU resource utilization by instances of software containers associated with the KNN software container profiles and predicting the optimized resource management plan and utilizes one or more machine learning algorithms such as a KNN machine learning algorithm).    
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Rafey by including a period of time and validating samples of KNN machine learning algorithms ([0050] and [0055]) into the teachings of Wang invention. One would have been motivated to do so since execution of containers based on specific time by using a KNN algorithm helps to effectively to manage and place the containers in different groups accordingly.  
Regarding claims 8 and 15.
Claims 8 and 15 incorporate substantively all the limitation of claim 1 in a computer program product and a system form and are rejected under the same rationale. Furthermore, regarding the claims limitations of one or more processors and storage medium, the prior rt of record Wang teaches in Para. [0021].
Regarding claims 9 and 16.
Claims 9 and 16 incorporate substantively all the limitation of claim 2 in a computer program product and a system form and are rejected under the same rationale. Furthermore, regarding the claims limitations of one or more processors and storage medium, the prior rt of record Wang teaches in Para. [0021].
Regarding claims 13 and 19.
Claims 13 and 19 incorporate substantively all the limitation of claim 6 in a computer program product and a system form and are rejected under the same rationale. Furthermore, regarding the claims limitations of one or more processors and storage medium, the prior rt of record Wang teaches in Para. [0021].
Regarding claims 14 and 20.
Claims 14 and 20 incorporate substantively all the limitation of claim 7 in a computer program product and a system form and are rejected under the same rationale. Furthermore, regarding the claims limitations of one or more processors and storage medium, the prior rt of record Wang teaches in Para. [0021].

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Rafey further in view of Fan et al. (US. Pub. No. 2020/0401852 A1, hereinafter Fan).
Regarding claim 3. Wang in view of Rafey teaches the computer-implemented method of claim 1.
     
        Wang in view of Rafey further teaches updating, by one or more processors, the reward function based on the second action (Wang teaches in Para. [0065] the reward collection agent updates the rewards of all types of admitted container requests based on their operation status and Rafey also teaches in (Rafey teaches in Fig. 3 and Para. [0057] the profile updater service 320 is configured to periodically update in step 403B the container profiles 324.); and    
     determining, by one or more processors, whether the maximum value of the reward function is reached (Wang teaches in Para. [0049] and [0065] determining by comparing the threshold values of the predefined reward function such as, the second job succeeded 9 times (i.e., a maximum of the reward function is reached) and failed once)) and Wang in view of Rafey also teaches set of containers. Wang. Par. [0055] group of one or more containers (i.e., the set of containers).
       Wang in view of Rafey does not explicitly teach responsive to determining that the maximum value of the reward function was not reached, simulating, by one or more processors, a second action on the set of containers.
        However, Fan teaches responsive to determining that the maximum value of the reward function was not reached, simulating, by one or more processors, a second action on the set of containers (Fan teaches in Para. [0083] the preset reward value condition is not reached; the parameter of the predictor model is iteratively updated (i.e., determined). The error of the desired reward R(θ) may be calculated (i.e., simulating) based on the difference between the desired reward and a preset maximum reward value.).     
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Fan by including a method of determining reward value condition is not reached ([0083]) into the group of one or more containers (i.e., the set of containers) of Wang ([00055]) further into the teachings of Rafey invention. One would have been motivated to do so in order to allow mining of high-value information with low cost along with improved accuracy of generated information assessment reward model in an efficient manner.
Regarding claim 10.
Claim 10 incorporates substantively all the limitation of claim 3 in a computer program product form and is rejected under the same rationale. Furthermore, regarding the claim limitation of storage medium, the prior rt of record Wang teaches in Para. [0021].

Claims 4, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Rafey further in view of Duvur et al. (US. Pub. No. 2020/0241863 A1, hereinafter Duvur).

Regarding claim 4. Wang in view of Rafey teaches the computer-implemented method of claim 1.
         Wang further teaches wherein the set of parameters include a set of state parameters (Wang teaches in Para. [0053] the parameter includes operational state of past resource, and based on the value of this reward, takes an accept or reject decision), an action parameter (Wang teaches in Para. [0055] the action to accept an incoming request can be evaluated by the rewards of the past accepted requests), and a reward parameter (Wang teaches in Para. [0020] parameter include reward or expected reward.). 
       Wang in view of Rafey does not explicitly teach wherein the set of parameters include a set of a transition parameter.
        However, Duvur teaches wherein the set of parameters include a set of a transition parameter (Duvur teaches in Para. [0045] a set of parameters (see line 129) from the configuration information 122 provided to the COS controller 126 to cause a transition in a containers.).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Duvur by including a method of using a transition in a container ([0045]) into the teachings of Wang in view of Rafey invention. One would have been motivated to do so in order to the applications running in a containers can be deployed easily to multiple different operating systems and hardware platforms in an efficient manner.
Regarding claims 11 and 17.
Claims 11 and 17 incorporate substantively all the limitation of claim 4 in a computer program product and a system form and are rejected under the same rationale. Furthermore, regarding the claims limitations of one or more processors and storage medium, the prior rt of record Wang teaches in Para. [0021].
Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Rafey further in view of Liu et al. (US. Pub. No. 2019/0050272 A1, hereinafter Liu).
Regarding claim 5. Wang in view of Rafey teaches the computer-implemented method of claim 1.
          Wang teaches the grouping of containers but Wang does not perform the transferring process and therefore, Wang in view of Rafey does not explicitly teach wherein the action is transferring a container from a first grouping to a second grouping.
       However, Liu wherein the action is transferring a container from a first grouping to a second grouping (Liu teaches in Para. [0003]-[0004] a first group request related to the first container instances and the second group related to the second container instances and a method migrating (i.e., transferring) a service from the first container to the second container instances).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Liu by including a method of migrating from the first container group instances to the second container group instances ([0045]) into the teachings of Wang in view of Rafey invention. One would have been motivated to do so without interruption of the container connection and thus helps to reduce shut down time for the migration of containers service in an efficient manner. 
Regarding claims 12 and 18.
Claims 12 and 18 incorporate substantively all the limitation of claim 5 in a computer program product and a system form and are rejected under the same rationale. Furthermore, regarding the claims limitations of one or more processors and storage medium, the prior rt of record Wang teaches in Para. [0021].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455                                                                                                                                                                                                        
/ZI YE/Primary Examiner, Art Unit 2455